Exhibit 10.1

NON-DISCLOSURE, NON-SOLICITATION

AND NON-COMPETITION

AGREEMENT

This Non-Disclosure, Non-Solicitation and Non-Competition Agreement (the
“Agreement”) is between TXU Corp., a Texas corporation, and
                                          (“Employee”).

TXU Corp. and its Affiliates (“TXU”) are beginning a project which will involve
the first development of lignite and coal fired electric generation in Texas in
approximately 30 years and the first of such developments since the deregulation
of the Texas electric power market (the “Project”);

In connection with the Project, TXU will provide Employee with certain
Confidential Information (as defined below), including specialized knowledge and
insight regarding the manner and method in which TXU plans to develop such coal
and lignite fueled generation and operate that portion of its business, and
Employee will have access to and use such Confidential Information to assist TXU
in connection with the Project;

The Confidential Information that Employee will have access to is a valuable,
special, proprietary and unique asset used by TXU in its businesses and TXU has
taken and will continue to take steps to protect the Confidential Information
from unauthorized disclosure, which is of critical importance and value to TXU
and provides TXU with a competitive advantage in connection with the Project;
and

TXU would suffer irreparable harm if Employee were to use or enable others to
use such Confidential Information in competition with TXU in Texas or other
system control areas where there is or will be competition in the supply of
electric power.

THEREFORE, for and in consideration of Employee’s access to and receipt of TXU’s
Confidential Information and the opportunity to participate in the Project and
the mutual covenants of this Agreement, the receipt and adequacy of which are
acknowledged, TXU and Employee agree as follows:

1. Definitions. For purposes of this Agreement, the following words shall have
the following meanings:

(a) “Affiliate” shall mean any entity that, directly or indirectly, controls, is
controlled by or is under common control with TXU.

(b) “Confidential Information” means information (i) disclosed to or known by
the Employee as a consequence or through his/her work in connection with the
Project; (ii) not generally known outside TXU; and (iii) which relates to any
aspect of TXU’s business and development in connection with the Project.
Confidential Information includes all confidential and/or propriety information
and/or trade secrets of TXU that has been and/or will be developed or used for
the Project, including, but not limited to, information regarding suppliers,
consultants, customers,

 

1



--------------------------------------------------------------------------------

employees, contractors and the electric generation industry not generally known
to the public; strategies, methods, books, records and documents; technical
information concerning products, equipment, services and processes; procurement
procedures, pricing and pricing techniques; information concerning past, current
and prospective customers, investors and business affiliates (such as contact
name, service provided, pricing, type and amount of services used, financial
data and/or other such information); pricing strategies and price curves;
positions; plans or strategies for expansion or acquisitions; budgets; research;
financial and sales data (including budgets, forecasts and historical financial
data); trading methodologies and terms; communications information; evaluations,
opinions and interpretations of information and data; marketing and
merchandising techniques; electronic databases; models; specifications; computer
programs; contracts; bids or proposals; technologies and methods; training
methods and processes; organizational structure; personnel information; payments
or rates paid to consultants or other service providers; and other such
confidential or proprietary information. Confidential Information also includes
matters that Employee conceives or develops, as well as matters Employee learns
from other employees of TXU.

(c) “Work Product” means all ideas, discoveries, programs, systems, methods,
interfaces, protocols, databases, creations, artwork, articles, programming,
processes, designs, inventions or improvements relating to technological
matters, whether or not capable of being protected by patent, copyright, trade
secret or other intellectual property right.

2. Non-Disclosure, Return of Property and Ownership of Work Product.

(a) Employee agrees not to divulge, use, furnish, disclose or make accessible,
directly or indirectly, for his/her own benefit or the benefit of any other
person or entity, any Confidential Information for any reason or purpose
whatsoever, except to the extent that disclosure or use of such Confidential
Information is necessary to fulfill his/her responsibilities as an employee of
TXU in connection with the Project. Employee’s obligations under this Section 2
with respect to any specific Confidential Information shall cease only when that
specific portion of the Confidential Information becomes publicly known, other
than as a result of disclosure by Employee, in its entirety and without
combining portions of such information obtained separately. This Section 2 shall
continue in full force and effect after termination of Employee’s employment for
any reason.

(b) All memoranda, notes, lists, records, drawings, specifications and related
documents and other documents or papers (and all copies thereof) relating to or
containing Confidential Information, including such items stored in electronic
form or by any other means, made or compiled by or on behalf of Employee, or
made available to Employee, shall be property of TXU. Employee shall deliver
such items to TXU promptly upon the termination of Employee’s employment with
TXU or at any other time upon TXU’s request and Employee shall not retain any
electronic copies of any Confidential Information.

(c) Employee acknowledges and agrees that all Work Product conceived by the
Employee while employed by TXU, whether or not during regular working hours,
provided such Work Product is related in some manner to the business of TXU,
shall be owned and belong exclusively to TXU and that Employee shall have no
personal interest in or right to use such Work Product. Employee shall, unless
TXU otherwise agrees in writing, and without additional compensation:
(i) disclose promptly to TXU any and all Work Product, and business
opportunities related to the present and/or contemplated business of TXU
(“Business Opportunities”); (ii) assign to TXU and comply with all

 

2



--------------------------------------------------------------------------------

reasonable instructions of TXU regarding assigning, upon request, the entire
rights to all such Work Product and Business Opportunities; (iii) give an
affidavit and live testimony (as may be necessary or desirable in the sole and
absolute discretion of TXU) in support of his/her inventorship or creation in
any appropriate case; and (iv) whenever requested to do so by TXU, execute any
and all applications, assignments or other instruments that TXU shall deem
necessary to obtain, maintain, protect or vest in TXU the entire right, title
and interest in and to such Work Product and Business Opportunities. This
provision shall not apply to Work Product for which no equipment, supplies,
facility or Confidential Information of TXU was used and which was developed
entirely on Employee’s own time and (i) does not relate to (a) the business of
TXU; or (b) TXU’s actual or demonstrably anticipated business or development, or
(ii) does not result from any work performed by Employee for TXU.

3. Non-Solicitation and Non-Competition.

(a) In order to protect the Confidential Information and in order to enforce
Employee’s agreement not to disclose Confidential Information, Employee and TXU
agree that:

(i) during Employee’s employment with TXU, and for the shorter of three
(3) years after the termination of such employment or the period for which
Employee received severance pay under the TXU Severance Plan in effect at the
time of termination but in no event less than six (6) months, Employee shall not
directly or indirectly, either for his/her own benefit or the benefit of any
other person or entity, contribute Employee’s knowledge to or work with, in any
capacity that would or is likely to involve use or disclosure of Confidential
Information, any venture, business, association, trust or other organization
which in any way competes with TXU in connection with the development,
construction or operation of electric power generation plants or related
facilities, including air quality control systems, in plants fueled by a solid
fossil fuel including petroleum coke, lignite and coal in Texas, PJM Power Pool
or any other system control area in the United States in which there is
competition among generators of electric power and energy.

(ii) during the term of Employee’s employment with TXU, and for three (3) years
after the termination of such employment, Employee shall not

(A) directly or indirectly request or advise any present or future TXU customers
to cancel any contracts, or otherwise curtail their dealings, with TXU;

(B) directly or indirectly request or advise any present or future TXU service
provider or financial resource to withdraw, curtail, or cancel the furnishing of
such service or resource to TXU; and

(C) directly or indirectly induce or attempt to influence any employee of TXU to
terminate his or her employment; interfere with the relationship between TXU and
its employees; or, employ or otherwise engage as an employee, independent
contractor or otherwise any employee of TXU.

Notwithstanding anything to the contrary contained in this Section 3(a),
Employee may own, directly or indirectly, securities of any entity traded on any
national securities exchange or listed on the National Association of Securities
Dealers Automated Quotation System if Employee does not, directly or indirectly,
individually own 1% or more of any class of equity securities, or securities
convertible into or exercisable or exchangeable for 1% or more of any class of
equity securities, of such entity.

 

3



--------------------------------------------------------------------------------

(b) In the event of a breach by Employee of any covenant set forth in this
Section 3, the term of such covenant shall be extended by the period of duration
of such breach.

(c) Until the termination of the period during which Employee’s activities are
limited by this Agreement, Employee will, within ten (10) days after accepting
any employment, consulting engagement, engagement as an independent contractor,
partnership or other association, advise TXU of the identity of the new
employee, client, partner or other person with whom Employee has become
associated. TXU may serve notice upon each such person that Employee is bound by
this Agreement and furnish each such person with a copy of this Agreement.

(d) Employee and TXU agree that the non-competition provisions set forth in this
Section 3 are ancillary to this Agreement, which is an enforceable agreement.
Employee agrees that any association by Employee with a competitor of TXU during
the Applicable Period may lead to Employee’s unauthorized use of the
Confidential Information, even if such use was unintentional. Because it would
be impossible, as a practical matter, to monitor, restrain or police Employee’s
use of such Confidential Information other than through Employee’s covenants
contained in this Section 3, Employee acknowledges that such restrictions are
the narrowest method to protect TXU’s interests, and the narrowest method of
enforcing consideration for his/her receipt of Confidential Information.

4. Notices. Any notices shall be in writing and shall be deemed given (a) when
personally delivered, (b) when confirmed if delivered by facsimile or similar
device, or (c) when sent by certified mail, return receipt requested, addressed
to the other party at the address provided below its/his/her signature to this
Agreement, or at such other address as may be specified through these notice
procedures.

5. Assignment; Parties Bound. TXU reserves the right to assign all of its
rights, powers and privileges under this Agreement, including, without
limitation, the right to enforce all of the terms of this Agreement, to
successors or between Affiliates of TXU or any person who acquires a majority of
the outstanding stock or all or substantially all of the assets of TXU. Employee
shall not assign or otherwise delegate his obligations or duties under this
Agreement to any other person. Any assignment or delegation in violation of this
Agreement shall be null and void. Subject to the foregoing, this Agreement shall
be binding upon the parties hereto and shall inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, legal
representatives, successors, and permitted assigns.

6. Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH LAWS OF THE STATE OF TEXAS.

7. Non-Waiver of Breach. A waiver of a breach or default by another must be in
writing and shall not be deemed a waiver of a default by a third party or any
subsequent default or breach of the same or any other provision of this
Agreement.

8. Severability; Reformation. If any provision of this Agreement, as applied to
any party or to any circumstances, is held to be invalid or unenforceable, such
holding will not affect any

 

4



--------------------------------------------------------------------------------

other provision of this Agreement, the application of such provision to any
other party or in any other circumstances or the validity or enforceability of
this Agreement. If any such provision (including the limitations contained in
Section 3 as to time, geographical area, and scope of activity to be restrained)
is so held to be unenforceable, the parties agree that the court or authority
making such determination shall reform this Agreement (including by reducing the
limitations contained in Section 3 as to time, geographical area and scope of
activity to be restrained to the extent necessary to cause such limitations to
be reasonable and not otherwise impose a restraint that is greater than
necessary to protect the goodwill and Confidential Information of TXU) so as to
make such provision enforceable as reformed. In the event that an applicable
court or authority would not have the legal authority to take the actions
described in the preceding sentence, the parties agree to negotiate in good
faith to agree on a modified provision that would, in so far as possible,
reflect the original intent of this Agreement without violating applicable law.

9. Remedies. The Employee recognizes and acknowledges the competitive and
confidential nature of the Confidential Information and that irreparable damage
will result to TXU if it is disclosed to any third party or is used for any
purpose, other than as permitted by this Agreement. TXU and Employee further
agree that money damages would not be a sufficient remedy for any breach of this
Agreement by Employee and that such damages would be difficult if not impossible
to quantify. Accordingly, Employee agrees that TXU shall be entitled to an
injunction or injunctions without the posting of any bond to prevent breaches or
threatened breaches of this Agreement and/or to specific performance of this
Agreement. Such remedies shall not be deemed to be the exclusive remedies for a
breach by Employee of this Agreement but shall be in addition to all other
remedies available at law or equity to TXU.

10. No Right to Employment. Nothing in this Agreement shall be construed as
giving Employee any right of employment or continued employment with TXU.

11. Employee Acknowledgement. Employee acknowledges that (i) TXU is engaged in
the business of owning, managing and operating certain solid fuel and gas
electric generation assets, (ii) TXU’s business is highly competitive,
(iii) Employee will be given access to Confidential Information of TXU that is a
valuable, special, proprietary and unique asset used by TXU in its respective
businesses, (iv) he/she will confirm, by separate acknowledgement, receipt of
Confidential Information in conjunction with the Project and (v) protection of
such Confidential Information against unauthorized disclosure and use is of
critical importance to TXU.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

TXU CORP.

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

1601 Bryan

 

Dallas, Texas 75201

 

Attention: General Counsel

 

Facsimile: (214) 812-6032

By:

 

 

 

[Employee]

Address:

 

 

 

 

 

 

Date:

 

 

 

S-1